Case: 19-50872      Document: 00515378577         Page: 1    Date Filed: 04/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 19-50872
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                        April 10, 2020
                                                                         Lyle W. Cayce
SANDFORD T. PULLEY,                                                           Clerk


              Plaintiff - Appellant

v.

SAFECO INSURANCE COMPANY OF AMERICA,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:18-CV-452


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM:*
       Plaintiff–appellant Sandford Pulley sued defendant–appellee Safeco
Insurance Company of America after Safeco refused to reimburse Pulley for
damage sustained to a house that he owned. The magistrate judge
recommended that the district court grant summary judgment to Safeco on
Pulley’s breach-of-contract claims, on two independent bases: (1) Pulley was a



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50872     Document: 00515378577     Page: 2   Date Filed: 04/10/2020



                                  No. 19-50872
landlord, rather than a resident, of the damaged premises, so the premises
were excluded from coverage under his policy and (2) Pulley waited more than
a year to report the damage, during which time the damage worsened, thereby
prejudicing Safeco and violating his policy’s prompt-notice requirement. The
magistrate judge also recommended that the district court grant summary
judgment to Safeco on Pulley’s other claims, which Pulley had failed to brief.
The district court overruled Pulley’s objections and adopted the magistrate
judge’s report and recommendation in full.
      Pulley argues that summary judgment for Safeco was improper because,
in Pulley’s view, by initially sending him a check in response to his insurance
claim, Safeco conceded liability. Since the check was insufficient to offset his
repair costs, appellant argues that the only remaining issue in the case is the
amount of damages. Appellant cites neither the terms of the policy nor any
legal authority for the proposition that Safeco’s partial payment of his claim is
an admission of liability. Cf. Calix v. Lynch, 784 F.3d 1000, 1003 (5th Cir. 2015)
(“[A]ppellate briefs must adequately present a legal argument by, among other
things, providing citations to authorities.”). Accordingly, and because
appellant fails to address the district court’s bases for dismissing his claims,
we affirm the grant of summary judgment to Safeco.
      Appellant also argues that the district court erred by, earlier in the
litigation, denying his motion for leave to file a fourth amended complaint.
Although his briefing is not entirely clear, appellant seems to argue that this
denial somehow affected his case against Safeco. But the proposed fourth
amended complaint and the operative third amended complaint both stated
identical claims with respect to Safeco. As Pulley told the district court, the
purpose of his fourth amended complaint was to add an additional defendant
to the case. In denying the motion, the district court explained that Pulley
could pursue all his claims “in the context of his current pleadings.” Pulley did
                                        2
     Case: 19-50872       Document: 00515378577         Page: 3     Date Filed: 04/10/2020



                                       No. 19-50872
so, and his claims against Safeco were subsequently rejected on the merits. He
has not shown that the district court erred in denying him leave to amend his
complaint. 1
       The judgment of the district court is AFFIRMED.




       1  Finally, appellant asserts, without evidence, that the district court’s grant of
summary judgment to Safeco demonstrates the existence of “clear bias against Pulley’s
counsel in the Western District of Texas.” This is not the first time that we have heard vague
and unsubstantiated accusations of judicial bias from Pulley’s counsel. See, e.g., Bradford v.
Nationwide Ins. Co. of Am., No. 19-50555, 2020 WL 1230317, at *2 (5th Cir. Mar. 12, 2020)
(unpublished); United States ex rel. Gage v. Davis S.R. Aviation, LLC, 658 F. App’x 194, 199
(5th Cir. 2016). Counsel is advised that this is not effective appellate strategy.
                                              3